SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

594
KA 11-01155
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

TERRY L. DANDRIDGE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered May 16, 2011. Defendant was resentenced
upon his conviction of robbery in the first degree and robbery in the
second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed (see People v Howard, 96 AD3d 1691, 1692, lv
denied 19 NY3d 1103).




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court